Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent Application Publication No. 2018/0151869 to Matsuhara (“Matsuhara”) in view of U.S. Patent Application Publication No. 2018/0034112 to Goto (“Goto”). Regarding claims 1 and 2, Matsuhara discloses a lithium ion battery, the negative electrode of which comprises Li4TiS5012 as a secondary active material along with graphite, where the LTO is present in a range from 1-10% by mass. Matsuhara at paragraph [0053].
The secondary battery additionally includes a positive electrode with lithium metal oxide active material and a nonaqueous electrolyte. Matsuhara is silent regarding having Li3PO4 as a secondary active material in the positive electrode in the recited amount.
Goto is also directed to lithium ion batteries utilizing lithium metal oxide as the positive electrode active material. Goto discloses that incorporating Li3PO4 in an amount ranging from 0.1 to5 percent in order to suppress gas discharge without negatively impacting capacity. Goto at paragraph [0033] and [0034]. Thus, in order to reduce gas discharge without negatively impacting capacity in the battery system of Matsuhara, the person of ordinary skill in the art at the time of invention would have found it obvious to provide Li3PO4 as a secondary active material in its positive electrode in an amount ranging from 0.1 to 5 percent.
The ratio of the ranges for the two materials taught by Matsuhara and Goto ranges from 0.1/10 to 5/1, or 0.01-5, a range overlapping with the recited range and thus rendering the claimed range obvious.
Further regarding claim 3, Goto discloses lithium metal oxide particles having primary particle size of 0.1-10 microns and Li3PO4 particles having an average particle size of 0.1-1 micron, giving a ratio range of 0.1/10 to 1/0.1 or 0.01-10, a range which overlaps with the recited range. Goto at paragraph [0024] and [0033].
Further regarding claim 4, Matsuhara discloses that the particle size of the LTO should range from 1/2 that of the primary graphite active material particle size to smaller, thus resulting in a range that overlaps at the boundary with the recited range.
Response to Arguments
Applicant's arguments filed August 3, 2022, have been fully considered but they are not persuasive. Applicant has amended the claims to bring them closer in scope to the data presented in the as-filed specification, but the claims remain significantly broader than that data, and thus the data may not be relied on to establish the presence of unexpected results for the claimed invention since the data is not sufficiently broad as to establish that a trend exists that would continue across the full breadth of the claimed invention.  As noted in the previous response, one issue is that every example in the as-filed specification uses graphite as the negative electrode active material, where the claimed invention also allows for the use of soft or hard carbon as the negative electrode active material.  Without any data beyond that for graphite, it is impossible to determine if the results presented in Table 1 would carry over to batteries made with hard or soft carbon as negative electrode active material.
Similarly, all examples use the same binder, conductive additive, etc., in the positive electrode, in the same amounts, and all examples use the same binder, thickener, etc., in the negative electrode in the same amounts.  The claimed invention, however is silent regarding these features of the electrodes.
Applicant has not made an attempt to explain, either theoretically or empirically, why it is believed that the alleged unexpected results presented in table 1 are believed to carry beyond the scope of those examples to cover other claimed embodiments utilizing different negative electrode active material, different binders/binder amounts, different conductive additives/additive amounts, etc.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727